DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The amendments received on 12/14/2020 have been entered, considered, and an action on the merits follows.
Previous drawing, specification, and claim objections are hereby withdrawn due to the amended disclosure and claims.
Previous claim interpretations under 35 U.S.C. 112(f) have been withdrawn due to the amended claims.
Previous claim rejections under 35 U.S.C. 112(b) are hereby withdrawn due to the amended claims.
Applicant’s arguments regarding claim 1 rejection under 35 U.S.C. 102, found on pages 16-18 of the Remarks, have been considered but are not persuasive. On page 17, third paragraph of the Remarks, the Applicant states that Frischmann (DE 2240921 A1) does not disclose the amended limitation “a phase shifter adapted to position and maintain the first ring between a first angle and second angle relative to the second ring”, where “Frischmann relies on a speed differential between the two rings in order to achieve an activation of the tool arms”. After further consideration, the examiner respectfully disagrees and states that Frischmann’s motors and control system (translation: page 3, line 116 and figure 2), which are the phase shifter, are adapted to provide a speed differential between the first ring (figure 2, element 1) and the second ring (22). The speed differential of the rings positively creates a rotational phase angle difference between the first and second rings. As Frischmann’s motors induce 
On page 17, last paragraph of the Remarks, the Applicant states that Fischermann does not disclose “positioning and maintaining the rings between two angles”. The Examiner respectfully disagrees and states that Fischermann discloses “A control system, not shown in the drawing, ensures that the drive torque given by a specific setting is kept constant” (attached translation: page 3, lines 111-117), indicating that the second ring (22) speed is adjusted and maintained to produce a specific drive torque in order to allow the pump (13) to output a desired torque at the tool arms, which ultimately results in maintaining and adjusting the second ring speed between the first angle (i.e. the second ring is rotating faster than the first ring at the predetermined speed that delivers the predetermined drive torque to the pump) and the second angle (i.e. the second ring is rotating slower than the first ring). Therefore, Frischmann’s phase shifter is adapted to position and maintain the two rings between the first and second phase angles.
Therefore, previous claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103 are updated to address the amendments of claims 1-16 and new claims 32-34 in the Office Action below.


Claim Objections
The following claims are objected to because of the following informalities:
Claim 33, “the tools arms” should read --the tool arms--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 6, 7, 9-11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frischmann (DE 2240921 A1).
Regarding claim 1, Frischmann discloses a phase shift log debarker (figures 1 and 2), the debarker comprising: 
an operative assembly comprising:
an aperture adapted to receive a log (figure 1, i.e. a hole in the center of the debarker accepts a log);
a first ring rotatably mounted to a second ring about a common axis (figure 2, elements 1 and 22, i.e. first ring (1) mounted to a second ring (22) with a shared axis);

a driver inducing rotation of each of the two rings (figures 1 and 2, i.e. the shafts of the motors (5, 29) are the driver);
a phase shifter (figure 2, i.e. the motors and the control system controlling the motors are the phase shifter; translation: page 3, line 116, i.e. a control system) adapted to position and maintain the first ring between a first angle and a second angle relative to the second ring (translation: page 3, lines 102-104, i.e. the two motor speeds vary, thus, varying the rotational speed of the two rings (1, 22); page 3, lines 111-113, and page 6, lines 207-211, i.e. as the motors induce rotation of the rings, at one instance, the second ring (22) is rotating faster than the first ring (1) at a predetermined speed to produce a predetermined torque at the tool arms (7), which is a first phase angle between the two rings; page 6, lines 215-218, i.e. at a second instance, the second ring (22) is rotating slower than the first ring (1), which is at a second phase angle between the two rings);
wherein a positioning of the first ring between the first and second angles relative to the second ring triggers the movement of the tool arms (page 3, lines 82-89, 102-104 and page 6, lines 207-218, i.e. the rotational phase angle positions of the two rings (1, 22) results in the increase or decrease of medium pressure provided by the pump (13), which in return actuates the movement of the tool arms (7) and the change in the force applied to the log).

Regarding claims 2-4, Frischmann further discloses the debarker further comprising two first and second endless bands (figure 2, elements 26 and 4) driven by the driver, the first and second endless bands each driving one of the rings (figures 1 and 2, i.e. the two motors rotate the two belts, which in return rotate the rings (1, 22)).


Regarding claim 6, Frischmann further discloses the phase shifter (page 3, line 116, i.e. the control system) being adapted to momentarily change speed of rotation of the second endless band (page 3, lines 102-104, i.e. the phase shifter is adapted to change the speed of rotation of the second ring (22) via the second endless band (26) at any moment, based on selectable speeds), a momentary speed change of the second endless band positioning the first ring at one of the first or second angles relative to the second ring (page 3, lines 102-104 and lines 111-117, and page 6, lines 207-218, i.e. second endless band (26) changes the speed of the second ring (22), which in return rotates faster or slower than the first ring (1), placing the first ring (1) at one of the first or second phase angles with respect to the second ring (22)). 

Regarding claim 7, Frsichmann further discloses the phase shifter (figures 1 and 2, i.e. the two motors) further comprising two wheels (figures 1 and 2, i.e. the two pulleys on the two motors are the two wheels) driven by the driver (figures 1 and 2, i.e. the shafts of the two motors, which is the drive system, rotate the two wheels), each wheel driving one of the first or second rings with the first and second endless bands (figures 1 and 2, i.e. the two belts (4, 26) are rotated by the two wheels), the phase shifter being adapted to reverse the direction of rotation or to stop the rotation of the wheel driving the first ring (page 4, lines 153-156).



Regarding claim 9, Frischmann further discloses the second of the two rings further comprising a plurality of pressure control mechanisms (figures 1 and 2, i.e. plurality of pressure accumulators (10) and connecting lines (11) are connected to the second ring (1)), each pressure mechanism being mounted to each tool arm (figures 1 and 2, i.e. the tool arms (7) are connected to and actuated by the pressure control mechanisms (10, 11)), the pressure control mechanism being adapted to move with regard to the first ring (figures 1 and 2, and page 3, lines 82-89, i.e. the first ring (22) drives the pump (13), which in return extends or retracts the hydraulic cylinders (9) of the pressure control mechanism (10, 11)).

Regarding claim 10, Frischmann further discloses the pressure control mechanisms being equally and radially spaced apart within the first ring (figure 1, i.e. the pressure control mechanism (10, 11) is radially spaced apart when viewed from the first ring (22)).

Regarding claim 11, Frischmann further discloses the first ring (figure 1, element 22) further comprising a guiding aperture for each pressure control mechanism, each guiding aperture being adapted to guide the pressure control mechanism along a predetermined radial path (figures 1 and 2, i.e. the first ring (22) has a set of apertures that create a radial aperture within the first ring (22) that allows the pressure control mechanisms (10, 11) to rotate with the second ring (1) without interfering with the first ring (22)).

Regarding claim 15, Frischmann further discloses the first ring further comprising a guiding member for each pressure control mechanism (figure 1 as annotated below, i.e. a guiding member (24) placed adjacent to each pressure control mechanism (10, 11)), each guiding member being pivotally and slidably mounted to the first ring and being mounted to a pressure 

    PNG
    media_image1.png
    693
    707
    media_image1.png
    Greyscale

Annotated Figure 1 of Frischmann.

Regarding claim 32, Frischmann further discloses the driver rotates the first and second rings at the same speed (figures 1 and 2, i.e. the shafts of the motors (5, 29) are the driver, which rotates the rings; page 6, lines 207-211, i.e. as the driver induces rotation of the rings to achieve a faster rotation of the second ring (22), at one instance, both rings will inherently rotate at the same speed).



Regarding claim 33, Frischmann further discloses wherein an extremity of the tools arms create a passage within the aperture in a move-in position (figure 1, i.e. the tool arms (7) have created a passage therebetween), the size of the passage varying as a function of the difference between the first and the second angles (figure 1 and page 3, lines 111-117 and page 6, lines 207-218, i.e. rotating the second ring (22) at the predetermined speed results in the faster rotation of the second ring (22) with respect to the first ring (1), which is the first phase angle, pressurizes the medium and moves the tool arms inwards, decreasing the size of the passage; and as the second ring (22) rotates slower than the first ring (1), which is the second phase angle, causes a decrease in the pressure of the pressure medium, resulting in the tool arms moving outwards, increasing the size of the passage in the aperture).

Regarding claim 34, Frischmann further discloses wherein the positioning of the first ring at the first angle relative to the second ring triggers moving the tool arms in -8-Application No. 16/007,482Amendments Dated December 14, 2020Reply to Office Action of September 14, 2020the aperture (page 3, lines 102-104 and 111-117, i.e. at the first phase angle, the second ring (22) rotates faster than the first ring (1), which pressurizes the pressure medium, causing the movement of the tool arms inwards) and the positioning of the first ring at the second angle relative to the second ring triggers moving the tool arms out of the aperture (page 6, lines 215-218, i.e. at the second phase angle, the second ring (11) rotates slower than the first ring (1), which reduces the pressure of the pressure medium, causing the movement of the tool arms outwards).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Frischmann in view of Brundell et al. (hereinafter Brundell; US 3196912 A).
Regarding claim 5, Frischmann discloses the invention substantially as claimed, but is silent on the belt and the two ring peripheries having teeth. However, in the same field of endeavor, Brundell teaches a log debarker (figure 4) comprising a toothed ring (21) that is rotated by a toothed drive belt.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the rings and belts of Frischmann to include the teeth as taught by Brundell, because combining known prior art aspects according to KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(A).

Claim 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Frischmann in view of Choquette (US 20030226617 A1).
Regarding claim 8, Frischmann discloses the phase shifting mechanism motor configured to reverse the direction of second endless member (page 4, lines 153-156, i.e. one of the motors of the phase shifting mechanism reverses the rotation direction of the second endless member (26), which in return changes the rotation of the second ring (22)), but Frischmann is silent on the phase shifting mechanism motor being a servomotor. However, in the same field of endeavor, Choquette teaches a servo-motor that is used to rotate a ring of a debarker.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to substitute the motor of Frischmann with the servomotor of Choquette, because substituting one known element for another to obtain predictable results involves only routine skill in the art, namely to use servomotor to rotate a ring of a debarker in clockwise and counter-clockwise directions, KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(B).

Regarding claim 12, Frischmann discloses each pressure control mechanism (figure 1, elements 10, 11) being mounted to a hydraulic spring (figure 1, i.e. a hydraulic cylinder (9) is a hydraulic spring) filled with a predetermined volume of fluid (figure 1, page 5, lines 172-174, and page 3, lines 111-117, i.e. a predetermined amount of hydraulic fluid is pumped to the hydraulic cylinders (9) via the pump (13) that is rotated to a predetermined speed via the first ring (22) Frsichmann does not disclose air as being hydraulic fluid. However, in the same field of endeavor Choquette teaches a debarker having a hydraulic system using air as its hydraulic fluid with air hydraulic cylinders, which are air springs (paragraphs 0032 and 0044).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to substitute the hydraulic system comprised of fluid oil and hydraulic springs of Frischmann with the hydraulic system comprised of the fluid air and air springs as taught by Choquette, because substituting one known element for another to obtain predictable results involves only routine skill in the art, namely substituting known equivalent hydraulic systems of oil hydraulic systems with air hydraulic systems to drive hydraulic cylinders, KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(B).

Regarding claim 13, the combination of Frischmann and Choquette teaches the air-spring being compressed when a diameter of a log to be debarked is higher than the diameter of a passage formed by the tool arms in the aperture (Frischmann: figure 1, i.e. based on the structure of the debarker, the hydraulic springs inherently need to be compressed in order for the tool arms to pivot and increase the passage to allow for larger diameter logs).

Regarding claim 14, the combination of Frischmann and Choquette teaches the force applied by the tool arms on the periphery of the log to be debarked being function of the compression level of the air spring (Frischmann: page 3, lines 82-89, i.e. forces applied by the tool arm are .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Frischmann.
Regarding claim 16, Frischmann discloses the first phase angle being when the second ring (22) is rotating faster than the first ring at a predetermined speed (page 3, lines 102-104 and lines 111-117) and the second phase angle being the angle at which the second ring is rotating slower than the first ring (page 6, lines 215-218). Frischmann does not explicitly disclose the difference between the first and second angles being less than 30°. However, the angle difference would be determined by the predetermined speed of rotation of the second ring (22) with respect to the first ring (1), based on the desired pressure output of the pump (13) and the desired torque exerted by the tool arms (7) onto the tree log (page 6, lines 207-222).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to advance and retard the rotational phase of the rings between a range of degrees, including less than 30°, in order to increase or decrease the contact pressure of the tool arms with the log (page 6, lines 207-222).
Furthermore, the Applicant has not disclosed that having an angle difference of less than 30° provides an advantage, is used for a particular purpose, or solves a stated problem (Applicant’s specification: paragraphs 0016, 0054, and 0076). One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the predetermined phase angle difference of Frischmann, because it exerts a desired torque by the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725